Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pp.4-5 of Applicant’s Remarks, filed December 15, 2021, with respect to independent claim 1 have been fully considered and are persuasive. The 35 U.S.C. § 103 rejection of claim 1 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
IN THE CLAIMS

1. 	(Currently Amended) A method of decoding a plurality of pictures, each picture processed at least in part according to a picture parameter set, the method comprising: 
(a) receiving a bitstream comprising the plurality of pictures and the picture parameter set; 

(c) wherein said pps_extension_present_flag equal to 1 specifies that said pps_extension syntax element is present in said picture parameter set; 
(d) wherein said pps_extension_present_flag equal to 0 specifies that said pps_extension syntax element is not present in said picture parameter set; 
(e) wherein the said pps_extension_present_flag, said pps_extension syntax structure, and said pps_extension syntax element, when present, are adaptable per picture in the plurality of pictures according to said picture parameter set; 
(f) parsing said pps_extension syntax structure to determine if any pps_extension_data_flag syntax elements are present in the picture parameter set; 
(g) wherein said parsing said pps_extension syntax structure further includes a syntax structure that includes a while( more_rbsp_data()) structure; 
(h) wherein said pps_extension syntax structure that includes said while( more_rbsp_data()) structure further includes said pps_extension data flag; 
(i) wherein, when said pps_extension syntax element is equal to 0 then no said pps_extension_data_flag is present in said while( more_rbsp_data()) structure; 
(j) wherein, when said pps_extension syntax element is equal to 1 then said pps_extension_data_flag is present in said while( more_rbsp_data()) structure.

Allowable Subject Matter
Claim 1 is allowed.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: B.Bross, et al., "High Efficiency Video Coding (HEVC) text specification draft 10", 12th JCT-VC Meeting1. MPEG Meeting; January 23, 2013, 298 pgs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103. The examiner can normally be reached M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MARIA E VAZQUEZ COLON/           Examiner, Art Unit 2482